278 Md. 238 (1976)
362 A.2d 91
DINKINS
v.
STATE OF MARYLAND
[No. 59 (Adv.), September Term, 1976.]
Court of Appeals of Maryland.
Decided August 10, 1976.
The cause was submitted to MURPHY, C.J., and SINGLEY, SMITH, DIGGES, LEVINE and ELDRIDGE, JJ.
PER CURIAM:
Having granted a writ of certiorari to review the decision of the Court of Special Appeals in Dinkins v. State, 29 Md. App. 577, 349 A.2d 676 (1976), and in accordance with Maryland Rule 811 d 3 having determined that no error of law appears in the decision, this Court adopts the comprehensive opinion of Chief Judge Orth (now an *239 Associate Judge of this Court) in that case and affirms the judgment of the Court of Special Appeals.
Judgment affirmed with costs; mandate to issue forthwith.